            Case 3:19-cr-01500-JAH Document 32 Filed 06/05/20 PageID.131 Page 1 of 5
• AO 245E     (Rev. 9/00) Judgment in a Criminal Case for Organizational Defendants
              Sheet 1



                                        UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA
                 UNITED STATES OF AMERICA                                             AMENDED JUDGMENT IN A CRIMINAL CASE
                                      v.                                              (For Organizational Defendants)

                          Maverick Components
                                                                                                   CASE NUMBER: 19-cr-01500-JAH

                                                                                       Frank T Vecchione
                                                                                      Defendant Organization’s Attorney

X Correction of Sentence for Clerial Mistake (Fed. R. Crim. P. 36)

THE DEFENDANT ORGANIZATION:
x pleaded guilty to count(s) 1 of the Information

     was found guilty on count(s)
     after a plea of not guilty.
     Accordingly, the defendant organization is adjudged guilty of such count(s), which involve the following offense(s):

                                                                                                                                     Count
        Title & Section                                      Nature of Offense                                            Number(s)
18:1343; 18:981(a)(1)(C)                                    Wire Fraud                                                                   1




         The defendant organization is sentenced as provided in pages 2 through                                        2   of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
     The defendant organization has been found not guilty on count(s)

     Count(s)                                                               •    is   are dismissed on the motion of the United States.

x    Assessment : $ 400.00LPSRVHG
x     1RFine                        >[@ )RUIHLWXUHSXUVXDQWWRRUGHUILOHG
         IT IS ORDERED that the defendant organization shall notify the United States Attorney for this district within 30 days of any
change of name, principal business address, or mailing address until all fines, restitution, costs, and special assessments imposed by
this judgment are fully paid. If ordered to pay restitution, the defendant organization shall notify the court and United States Attorney
of any material change in the organization’s economic circumstances.


                                                                                      May 15, 2020
                                                                                      Date of Imposition of Sentence




                                                                                      HON.JOHNA.HOUSTON
                                                                                      UNITED STATES DISTRICT JUDGE




                                                                                                              19-cr-01500-JAH
              Case 3:19-cr-01500-JAH Document 32 Filed 06/05/20 PageID.132 Page 2 of 5
  AO 245E      (Rev. 9/00) Judgment in a Criminal Case for Organizational Defendants
               Sheet 2 — Probation
                                                                                                             Judgment—Page   2   of 2
   DEFENDANT ORGANIZATION: Maverick Components
   CASE NUMBER: 19-cr-01500-JAH
                                                                          PROBATION
   The defendant organization is hereby sentenced to probation for a term of:
   3 years

                                                            MANDATORY CONDITION

✘ The defendant organization shall not commit another federal, state or local crime.




                     If this judgment imposes a fine or a restitution obligation, it shall be a condition of probation that the defendant
            organization pay any such fine or restitution.




        ✘ The defendant organization shall comply with the standard conditions that have been adopted by this court (set forth below).
   The defendant organization shall also comply with the additional conditions on the attached page.




                                                      STANDARD CONDITIONS OF SUPERVISION

      1) within thirty days from the date of this judgment, the defendant organization shall designate an official of the organization to
         act as the organizations’s representative and to be the primary contact with the probation officer;
      2) the defendant organization shall answer truthfully all inquiries by the probation officer and follow the instructions of the
         probation officer;
      3) the defendant organization shall notify the probation officer ten days prior to any change in principal business or mailing
         address;
      4) the defendant organization shall permit a probation officer to visit the organization at any of its operating business sites;
      5) the defendant organization shall notify the probation officer within seventy-two hours of any criminal prosecution, major civil
         litigation, or administrative proceeding against the organization;
      6) the defendant organization shall not dissolve, change its name, or change the name under which it does business unless this
            judgment and all criminal monetary penalties imposed by this court are either fully satisfied or are equally enforceable against
            the defendant’s successors or assignees;
      7) the defendant organization shall not waste, nor without permission of the probation officer, sell, assign, or transfer its assets.




                                                                                                   19-cr-01500-JAH
 Case 3:19-cr-01500-JAH Document 32 Filed 06/05/20 PageID.133 Page 3 of 5



 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                    SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                       Case No. 19cr1500-JAH
11
                                    Plaintiff,       ORDER OF CRIMINAL
12                                                   FORFEITURE
     v.
13
     MAVERICK COMPONENTS,
14
                                    Defendant.
15
16
           WHEREAS, in the Information in the above-captioned case, the United States
17
     sought forfeiture of all right, title and interest in proceeds Defendant MAVERICK
18
     COMPONENTS (“Defendant”) obtained from its criminal activities, pursuant to
19
20 Title 18, United States Code, Section 981(a)(l)(C) and Title 28, United States Code,
21 Section 246l(c), as charged in the Information; and
22         WHEREAS, on or about April 26, 2019, Defendant pled guilty before U.S.

23 Magistrate Judge Mitchell D. Dembin to the one-Count Information, which plea
24 included consent to the forfeiture allegations of the Information, and an agreement to
25 forfeit to the United States the amount of $41,402 as proceeds Defendant received
26 from the offense, which forfeiture shall be included and incorporated as part of the
27 judgment in this case; and
28      WHEREAS, on May 11, 2020, this Court accepted the guilty plea of
     Defendant; and
                                                 1
 Case 3:19-cr-01500-JAH Document 32 Filed 06/05/20 PageID.134 Page 4 of 5




           WHEREAS, by virtue of the admissions of the Defendant set out in the plea
 1
     agreement and guilty plea, the Court determined that $41,402.00 (U.S. dollars)
 2
     represents the proceeds that the Defendant obtained directly as a result of the offense
 3
     to which Defendant pled guilty, wire fraud, in violation of 18 U.S.C. § 1343, as
 4
 5 charged in the Information; and
 6       WHEREAS, by virtue of said guilty plea and the Court’s findings, the

 7 United States is now entitled to an Order of Forfeiture in its favor against the
 8 Defendant for the proceeds received by the Defendant in the amount of $41,402,
 9 pursuant to 18 U.S.C. § 981(a)(l)(C), 28 U.S.C. § 246l(c), and Rule 32.2(b) of the
10 Federal Rules of Criminal Procedure; and
11         WHEREAS, by virtue of the facts set forth in the plea agreement and forfeiture

12 addendum, the United States has established the requisite nexus between the $41,402
13 forfeiture and the offense; and
14         WHEREAS, the Defendant has agreed that the provisions for the substitution

15 of assets as provided in 21 U.S.C. § 853(p) exist and has agreed the United States
16 may take actions to collect the forfeiture; and
17         WHEREAS, the United States, having submitted the Order herein to the

18 Defendant through its attorney of record, to review, and no objections having been
19 received;
20         Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

21         1.     Defendant    MAVERICK         COMPONENTS         shall   forfeit   to   the

22 United States the sum of $41,402 pursuant to 18 U.S.C. § 981(a)(l)(C) and 28 U.S.C.
23 § 246l(c) in the form of a forfeiture amount for the proceeds Defendant received from
24 its offense of conviction, which forfeiture is in favor of the United States against
25 Defendant MAVERICK COMPONENTS, with interest to accrue thereon in
26 accordance with 18 U.S.C. § 3612(f) and 28 U.S.C. § 1961; and
27       2.    Defendant’s forfeiture shall be credited with any collection of or
28 payments made by co-defendant Robert Monroe on his $41,402 forfeiture order; and
 Case 3:19-cr-01500-JAH Document 32 Filed 06/05/20 PageID.135 Page 5 of 5




           3.     This Court shall retain jurisdiction in the case for the purpose of
 1
     enforcing the order of forfeiture and collecting and enforcing the forfeiture; and
 2
           4.     Pursuant to Rule 32.2(b)(4), this Order of Forfeiture shall be made final
 3
     as to the Defendant at the time of sentencing and is part of the sentence and included
 4
 5 in the judgment; and
 6        5.   Pursuant to Rule 32.2(b)(3) the United States may, at any time, conduct

 7 discovery to identify, locate, or dispose of directly forfeitable assets and substitute
 8 assets against which this Order of Forfeiture may be enforced; and
 9         6.     The United States may, at any time, move pursuant to Rule 32.2(e) to

10 amend this Order of Forfeiture to substitute property having a value not to exceed
11 $41,402 to satisfy the forfeiture in whole or in part; and
12         7.     The United States may take any and all actions available to it to collect

13 and enforce the forfeiture.
14       IT IS SO ORDERED.

15
16
17 DATED: May 12, 2020
18                                          ____________________________________
19                                          Hon. John A. Houston
                                            United States District Judge
20
21
22
23
24
25
26
27
28
